By the Court.

Lumpkin, J.
delivering the opinion.
[1.] We think this bill should be retained till the hearing, or at least, until the answers of the defendants come in. Willcoxon is but a stake holder, the real parties being Eason and the distributees of Moses Kelly. If the purchase made -of the three distributees is founded upon a consideration so *567grossly, inadequate-as that, in connection with other circumstances attending the transaction, it cannot be enforced, let a Court and Jury decree its rescisión. But before this is done, the money paid by Eason should be refunded.
[2.] The main question involved, is one which addresses itself peculiarly to the consideration of a Special Jury. It is for them, rather than for the Court, to say whether the inadequacy of the price paid by Eason for these distributive shares, is so great as to give to the contract the character of unreasonableness and hardship; so much so, as to induce them to stay the exercise of their discretionary power in enforcing its performance.
[3.] We are aware, that under such circumstances, the party is sometimes left to seek his compensation in damages at Law. We think it, however, better every way, that the whole matter should be settled by one decree. It saves expense and delay, and more complete justice is likely to be. done.